Citation Nr: 0720869	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder. 

2.  Entitlement to service connection for a right upper 
extremity disorder, to include as secondary to a low back 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION


The veteran had active service from August 1977 to August 
1980.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the benefits 
sought on appeal.  In March 2006, the Board returned the case 
for additional development, and the case was subsequently 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  An unappealed July 1998 rating decision denied service 
connection for residuals of a back injury.

2.  The evidence associated with the claims file subsequent 
to the July 1998 rating decision includes a service 
department record.

3.  A chronic low back disorder was not manifested during 
service, nor was arthritis manifested within one year of 
separation from service, and no currently diagnosed low back 
disorder is shown to be causally or etiologically related to 
service.

4.  A right upper extremity disorder is not shown to be 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision, which denied service 
connection for residuals of a back injury, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the July 1998 rating 
decision is new and material, and the claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

4. A right upper extremity disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in February 2004, April 2006 and November 
2006. 

With respect to the notice provided to the veteran in 
connection with his claim for service connection for a back 
disorder, while the RO did provide notice to the veteran that 
would be sufficient were his claim being decided by the RO on 
the merits, since the claim before the RO and the Board 
involves a determination of whether new and material evidence 
has been submitted to reopen the previously denied claim for 
service connection for a back disorder, the United States 
Court of Appeals for Veterans Claims (Court) has specified 
that a more detailed notice is required in such situations.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  That notice 
was not provided to the veteran.  However, in view of the 
favorable decision with respect to whether new and material 
evidence has been submitted, the veteran is not prejudiced by 
the failure to provide him that more detailed notice.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.

The veteran's claim for service connection for a low back 
disorder was previously considered and denied by the RO in a 
rating decision dated in July 1998.  In denying service 
connection, the RO indicated that while the veteran was 
treated for his back during service and that a VA examination 
performed some 18 years subsequent to service showed a 
diagnosis of chronic low back pain secondary to lumbar 
spondylosis, there was no objective medical evidence showing 
a relationship between service and the current diagnosis.  
The veteran was notified of that determination and of his 
appellate rights, but did not initiate his appeal.  As such, 
the RO's July 1998 rating decision is final.  The veteran 
subsequently requested that his claim for service connection 
for a back disorder be reopened.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, where the new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably had been misplaced and have now been located and 
forwarded to the VA.  38 C.F.R. § 3.156(c).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

The evidence associated with the claims file subsequent to 
the July 1998 rating decision includes VA medical records and 
additional records from the service department.  The Board 
finds that the additional service department records are, by 
definition, new and material evidence that is sufficient to 
reopen the previously denied claim.  As such, the Board 
finds, as did the RO, that the veteran's previously denied 
claim for service connection for a back disorder is reopened.  
However, after reviewing all the evidence of record, the 
Board finds that service connection for a low back disorder 
is not established.

The veteran essentially contends that he currently has a back 
disorder that is related to an injury he sustained during 
service.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records do show that he was 
seen for complaints of low back pain during service on 
numerous occasions and was placed on physical profile as a 
result of his complaints of low back pain.  During service 
the veteran was diagnosed as having a lumbosacral strain.  
And while an X-ray of the lumbar spine taken in September 
1977 disclosed the presence of a very mild light lumbar 
scoliosis which could be due to positioning, subsequent X-
rays during service do not disclose the presence of 
scoliosis.

Following service the veteran filed a claim for VA disability 
compensation for back condition in March 1998.  At that time 
the veteran reported that he had not received any treatment 
for his back since his discharge from service.  The veteran 
was afforded a VA examination in May 1998 at which time X-ray 
examination of the lumbar spine disclosed the presence of 
mild spondylosis, and following the examination the diagnosis 
was chronic low back pain secondary to lumbar spondylosis.  
While VA outpatient treatment records show the veteran was 
seen for complaints of low back pain, those records do not 
appear to contain any opinion that the veteran's low back 
pain, or any diagnosed low back disorder was causally or 
etiologically related to service.

In order to assist the veteran in determining the etiology of 
his currently diagnosed back disorder he was afforded a VA 
examination in December 2006 which included a review of the 
veteran's claims file.  Following the review and the 
examination the diagnosis was degenerative disc disease of 
L4-5 and L5-1.  The examiner commented that a review of the 
veteran's records reveal that he did not have any significant 
abnormalities on X-ray or physical examinations in service in 
1977 or 1978.  Therefore the examiner stated that one could 
conclude that it is not at least as likely as not (less than 
50 percent) that his current spine disability is related to 
an inservice injury.

Based on this record, the Board finds that service connection 
for a low back disorder is not established.  While the record 
clearly reflects that the veteran received treatment for his 
back and complaints of low back pain during service, there is 
an absence of any medical evidence which suggests that a 
currently diagnosed back disorder is in any way related to 
the symptomatology shown in the veteran's service medical 
records.  In fact, the one opinion of record regarding the 
etiology of the veteran's back disorder, the opinion obtained 
following the December 2006 VA examination, is not supportive 
of the veteran's claim and concludes that the veteran's 
currently diagnosed back disorder was not related to service.  
Therefore, the Board finds that the medical evidence is 
against the veteran's claim for service connection for a low 
back disorder.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's back disorder had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current back 
disorder and service by way of letters from the RO to him, 
but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between a current back disorder 
and an injury, disease or event in service.  While the 
veteran is clearly of the opinion that his current back 
disorder is related to service, as a lay person, the veteran 
is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for residuals of a back injury is not established 
in the absence of competent medical evidence demonstrating a 
relationship between a current disorder and service. 

With respect to the veteran's claim for service connection 
for a disorder of the right upper extremity, in a statement 
from him dated in January 2004 the veteran stated that he was 
claiming that his right arm disorder was secondary to his 
back disorder.  However, this decision concludes that the 
veteran's currently diagnosed back disorder is not a service-
connected disability.  Therefore, even were the veteran's 
currently diagnosed right upper extremity disorder causally 
or etiologically related to the currently diagnosed back 
disorder, service connection for a right arm disorder would 
not be warranted since it would be related to a nonservice-
connected back disability, rather than a service-connected 
disability.

Nevertheless, a review of the veteran's service medical 
records discloses no evidence of complaints, treatment or 
diagnosis of a right upper extremity disorder.  In addition, 
at the time of a May 1998 VA general medical examination the 
veteran related no complaints pertaining to his right arm and 
no right arm disorder was diagnosed following that 
examination.  

Subsequently dated medical evidence does disclose that the 
veteran has a disorder of his right upper extremity.  A VA 
outpatient treatment record dated in January 2004 shows the 
veteran was seen with a complaint of an inability to use his 
right upper extremity that had been going on since 
Thanksgiving 2003.  There was no history of trauma and he 
denied any IV drug abuse, injury or lifting heavy weight.  
The veteran was subsequently hospitalized in January 2004, 
following which the pertinent diagnosis was right shoulder 
pain, possible rotator cuff syndrome and right arm weakness.  
However, there was no medical opinion which in any way 
suggests that this disorder was related to service, and as 
indicated above, the veteran was advised of the need to 
submit medical evidence demonstrating a relationship between 
a current disorder and service, but did not do so as was his 
responsibility.  Therefore, the Board finds that the evidence 
is against the veteran's claim for service connection for a 
right upper extremity disorder.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened.

Service connection for a low back disorder is denied.

Service connection for a right upper extremity disorder is 
denied.



	                        
____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


